NUMBER 13-09-00484-CV
COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE AUTOBUSES DEL NORESTE, S.A. DE C.V.
 
 
On Petition for Writ of Mandamus & 
Request for Emergency Temporary Relief
 
 
MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides
Memorandum Opinion Per Curiam

	On August 21, 2009, relator, Autobuses Del Noreste, S.A. de C.V., filed a petition
for writ of mandamus in which it requested this Court to direct respondent, the Honorable
Bobby Flores, presiding judge of the 139th Judicial District Court of Hidalgo County, Texas,
to rule on two pending motions filed by relator: (1) a motion to exclude Plaintiffs' and Cross-Defendants' expert; and (2) a motion to apply the law of Mexico to trial court cause number
C-2951-07-C, styled Lidia Salinas, et al v. Manrique Salinas & Autobuses del Noreste S.A.
de C.V.  Relator also filed a motion for emergency relief.
	This Court denied the motion for emergency relief and requested a response.  On
August 25, 2009, real party-in-interest filed a brief response, stating that the trial court had
ruled on all pending motions.  That same day, the clerk of this Court verified that
information by telephone.  On August 27, 2009, real party-in-interest filed an addendum
to his response, which consisted of copies of the trial court's orders ruling on the pending
motions.  
	Having determined that relator has obtained the relief requested in its petition, we
conclude that the petition for writ of mandamus is moot.
	The relator's petition for writ of mandamus is hereby DISMISSED AS MOOT.  	
 
								PER CURIAM

Memorandum Opinion delivered and 
filed this 3rd day of September, 2009.